Order of the County Court of Westchester county affirming judgments of the City Court of New Rochelle reversed on the law, judgments vacated and a new trial granted, costs to appellants to abide the event. As against the defendant city the plaintiffs made a prima facie case of negligence, and that it was not more complete in its character was due to the exclusion of competent evidence regarding the location and character of the hole in the sidewalk which caused the fall of the plaintiff, Mary Ciaio. As to the individual defendants, there should likewise be a new trial, for the plaintiffs did not have a fair opportunity on the trial to develop their proof concerning the length of the period this hole existed, its nature, and whether the owner and occupants had notice of the condition or were given any notice by the city to make the repairs they were obligated to make by the terms of section 456 of the city charter.  The provisions of the charter in sections 281-287 respecting the duty of the city to make repairs to the sidewalk are obscure and ambiguous and somewhat inconsistent with the provision's of section 456. Therefore, the question of ultimate liability of these defendants is reserved until the plaintiffs have an opportunity to make full proof. Lazansky, P. J., Hagarty and Davis, JJ., concur; Kapper and Carswell, JJ., concur as to defendant city of New Rochelle but dissent as to defendants property owner and occupants, as to whom they vote to affirm.